Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 19, 2016

                                    No. 04-16-00315-CV

                 IN THE INTERST OF A.G.K. AND T.L.C., CHILDREN,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014PA02489
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER

        The appellee’s brief was due August 17, 2016. On August 18, 2016, appellee filed a
motion asking for an additional twenty days in which to file the brief. After review, we GRANT
the motion and ORDER appellee to file its brief in this court on or before September 6, 2016.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court